IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                          Fifth Circuit
                        _____________________
                                                       FILED
                             No. 04-50750             April 5, 2005
                        _____________________
                                                Charles R. Fulbruge III
UNITED STATES OF AMERICA                                Clerk

                Plaintiff - Appellee
                 v.
ALBERTO LERMA-GALINDO
                Defendant - Appellant
                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                            (04-CR-59)
                      ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand the case to the Western District of Texas, Del Rio

Division for resentencing is granted.



     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand

___________________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. 47.5.4.
is dismissed as moot.